52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Edward C. CARTER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-2687
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 11, 1995Filed:  Apr. 26, 1995

Before MAGILL, Circuit Judge, HANSEN, Circuit Judge, and GOLDBERG,*
PER CURIAM.


1
Edward C. Carter appeals from the district court's1 order denying his 28 U.S.C. Sec. 2255 motion to vacate, correct, or set aside his sentence of probation.  Carter contends that his counsel was ineffective because he:  (1) failed to timely file an appeal despite Carter's requests that he do so;  (2) allowed the time period for filing an appeal to lapse without conducting an adequate investigation into the viability of filing a petition for a writ of habeas corpus instead of an appeal;  and (3) did not adequately explain to Carter the possible alternatives in pursuing relief from his sentence of probation.  After a careful review of the record, we conclude that the district court correctly denied Carter relief for the reasons set forth in its well reasoned opinion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE RICHARD W. GOLDBERG, Judge, United States Court of International Trade, sitting by designation


1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri, modifying and incorporating the report and recommendation of the Honorable Catherine D. Perry, then United States Magistrate Judge for the Eastern District of Missouri, now United States District Judge for the Eastern District of Missouri